DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shabbi S. Khan (Reg. No. 61,884) on 7/22/2021.

Please amend claim 1 as follows: 
1. (currently amended) A method comprising: 
accessing, by one or more processors, a plurality of node profiles corresponding to a plurality of unique entities, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair of the node profile associated with a corresponding field and a node field value; 
accessing, by the one or more processors, data of a plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers; 
[[(]]a first node profile of the plurality of node profiles or a first contact record object of a system of record[[)]] and [[(]]a second node profile of the plurality of node profiles or a second contact record object of the system of record using the one or more activity field-value pairs[[)]]; 
assigning, by the one or more processors, a tag to the first electronic activity based on the data included in the electronic activity;
storing, by the one or more processors, in one or more data structures, a first association between the first electronic activity, the tag and a first confidence score of the tag determined based on the data included in the first electronic activity and corresponding to a first time associated with the first electronic activity; 
identifying, by the one or more processors, a second electronic activity linked to at least one of the first node profile, the first contact record object, the second node profile or the second contact record object, the second electronic activity transmitted subsequent to the first electronic activity; 
and storing, by the one or more processors, in the one or more data structures, a second association between the first electronic activity, the tag and a second confidence score of the tag determined based on the data of the second electronic activity and corresponding to a second time associated with the second electronic activity.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Gill (Publication Number 20170206276), teaches detecting users tastes based on online activity and organizing these users into groups of users with similar tastes by applying graph manipulation algorithms and applying a clustering method on these graphs. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “identifying, by the one or more processors, a second electronic activity linked to at least one of the first node profile, the first contact record object, the second node profile or the second contact record object, the second electronic activity transmitted subsequent to the first electronic activity; and storing, by the one or more processors, in the one or more data structures, a second association between the first electronic activity, the tag and a second confidence score of the tag determined based on the data of the second electronic activity and corresponding to a second time associated with the second electronic activity”, and similarly in independent claims 11 and 20.
Dependent claims 2-10 and 12-19 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198